Citation Nr: 0721997	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a compensable rating for residuals of 
right thoracotomy.  

2.  Entitlement to a compensable rating for diverticulum of 
distal esophagus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & G. S.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1978.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Detroit Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
residuals of the right thoracotomy as noncompensable.  In 
March 2007, the veteran testified at a Central Office hearing 
before the undersigned; a transcript of that hearing is of 
record. 

During the March 2007 Central Office hearing, the veteran and 
his representative appeared to indicate that there was a 
clear and unmistakable error in the August 1984 rating 
decision for failing to grant the veteran at least a 30% 
rating for the diverticulum of the distal esophagus status 
post thoracotomy.  This matter has not been previously 
addressed by the RO and is not before the Board at this time.  
This matter is referred to the RO for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that, when he appealed the claim for 
residuals of the thoracotomy, he was also appealing the 
separately rated diverticulum of the esophagus.  The 
veteran's contentions are supported by his May 2005 
statement, which can be construed as a timely notice of 
disagreement with both December 2004 and January 2005 rating 
decisions that denied increased ratings for diverticulum of 
the esophagus and residuals of the thoracotomy.  In a 
subsequent statement of the case (SOC), the RO only addressed 
the rating provided for the residuals of the thoracotomy.  
The Court has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a SOC, the issue should be remanded to 
the RO for appropriate action, including issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

During his March 2007 Central Office hearing, the veteran 
indicated that the separately rated diverticulum of the 
distal esophagus is part and parcel to the overall residuals 
of the thoracotomy and that when he reports his overall 
current symptoms, he reports symptoms related to both the 
diverticulum of the esophagus as well as other residuals of 
the thoracotomy.  During his Central Office hearing, he 
indicated that when he eats he has to drink a lot of fluids 
to get the food down.  He ends up drinking more fluids than 
eating any food so he has lost a lot of weight.  He also has 
been experiencing regurgitation.  The veteran also indicated 
that the residuals of his thoracotomy include nerve damage, 
numbness to the chest and back area around the thoracotomy 
scar, decreased right had grip strength (peripheral 
neuropathy), hand tremors, tender and painful scars, weakness 
of the respiratory and bronchial systems, and aggravation of 
his chronic obstructive pulmonary disease (COPD).  

It is argued by the veteran that the residuals of the 
thoracotomy, including the diverticulum of the esophagus, 
have undergone additional worsening/aggravation and have been 
the subject to increased symptoms and potentially different 
diagnoses, all of which may be related to the service-
connected conditions.   As such, a VA examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (recognizing that VA is free to 
supplement the record with medical evidence). 

Included in the claims folder is an inquiry from Social 
Security Administration (SSA) which suggests the veteran may 
have filed for disability benefits; however complete medical 
records considered in conjunction with that award have not 
been secured for the record.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obliged to obtain them.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

In addition, the RO should ensure that the veteran has 
received notice in full compliance with all technical 
requirements of VCAA.  It should also be ensured that the 
appellant has been provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  Under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran should also be 
provided an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran and his 
representative should be afforded the 
opportunity to respond.

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for any residuals of thoracotomy and 
diverticulum of the esophagus since 
December 2005 (the date of his last VA 
examination).  Complete records of such 
treatment should be obtained from all 
sources identified that have not already 
been associated with the claims file, 
specifically including, but not limited 
to, his primary care physician, Dr. S. H. 

3.  The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered in 
conjunction with the veteran's award of SSA 
disability benefits. 

4.  The veteran should be afforded an 
appropriate VA examination to evaluate his 
service-connected residuals of thoracotomy 
and to identify and evaluate any other 
disease or injury associated with such 
disability, including the diverticulum of 
the esophagus.  Furthermore, the examiner 
should provide an opinion as to whether the 
veteran's service connected residuals of 
thoracotomy are manifested by nerve damage, 
numbness to the chest and back area around 
the thoracotomy scar, tender and painful 
scars, decreased right hand grip strength 
(peripheral neuropathy), hand tremors, 
weakness of the respiratory and bronchial 
systems, and aggravation of his COPD, or 
whether any of the preceding are separate 
and distinct from the service-connected 
residuals.  All indicated tests and 
diagnostic studies must be performed, 
including pulmonary function tests and 
radiological studies.  The claims folder 
should be reviewed by the examiner before 
the examination.  The examiner should 
explain the rationale for the opinion 
given.  

5.  The RO/AMC should issue an appropriate 
SOC in the matter seeking a compensable 
rating for diverticulum of the esophagus.  
The veteran should be advised of the time 
limit for filing a substantive appeal, and 
that the Board will not have jurisdiction 
in this matter unless a timely Substantive 
Appeal is filed.  

6.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate the claim seeking a 
compensable rating for residuals of 
thoracotomy.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



